Title: From Thomas Jefferson to John Strode, 26 August 1805
From: Jefferson, Thomas
To: Strode, John


                  
                     Dear Sir 
                     
                     Monticello Aug. 26. 05
                  
                  I expect General Dearborne & his lady on a visit here from the 8th. to the 10th. of Sep. & that they will come your way they are plain & excellent people, he very much of a farmer, & I wish them in visiting our country to see advantageously what is good in it. I have not however given him a letter to you because I know that your situation on the road exposes you to inconvenience in that way. he will make a stage of Herring’s, where he will be between the 6th. & 8th. should it not be inconvenient, any civilities you can shew him will oblige me & will be worthily bestowed. you will find them both to be without ceremony, he a man of business & well informed in various branches of it.   Mr. Freeman is now engaged in his new line & from what I see of him I trust he will do well. Accept friendly salutations & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               